Citation Nr: 1758343	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-37 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a hip condition.  

3.  Entitlement to an initial disability rating greater than 10 percent for bilateral patellar tendonitis (knee condition).  

4.  Entitlement to an initial disability rating greater than 10 percent for sacroiliitis with joint dysfunction.  

5.  Entitlement to an initial compensable disability rating for left temporomandibular joint dysfunction (TMJ).   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to May 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which was granted service connection for knee and back disabilities, assigning a 10 percent rating, as well as granted service connection a jaw condition, assigning a non-compensable rating.  In that same decision, RO denied service connection for the Veteran's bilateral hearing loss, tinnitus, and a hip condition.  Jurisdiction of the Veteran's claims currently lies with the Pittsburgh, Pennsylvania RO.  

The issues were remanded by the Board in December 2015, for further development.  The Board remand noted that the Veteran was scheduled for a videoconference hearing before a Veterans Law Judge (VLJ) on September 15, 2015, however, proper notice was not provided to the Veteran.  Specifically, on August 10, 2015, the VA sent the Veteran notice of the scheduled hearing.  However, such notice was subsequently returned to the VA as undeliverable, and a new forwarding address was provided.  On August 25, 2015, the VA again sent the Veteran a 15-day notice letter notifying her of the pending hearing; again, this letter, which was addressed to the same undeliverable address as the previous letter, was again returned to the VA as undeliverable.  The Board remanded directed the RO confirm the Veteran's mailing address and reschedule her for a videoconference hearing before a VLJ.  

The RO confirmed the Veteran's address.  It was noted that it was an APO address, which indicates that the Veteran's current address is a military installation outside the continental United States.  

On November 14, 2016, VA sent a letter to the Veteran at her overseas address, notifying her that she was placed on the list for a videoconference hearing before the Board.  The letter also notified the Veteran that VA does not have the facilities to conduct hearings outside of the continental United States, and as a result, she will bear the cost for travel to and from the continental United States.  The Veteran was given other options, including requesting a hearing before BVA in Washington, D.C., or withdrawing her hearing request.  The Veteran did not respond to the November 14, 2016, letter.  

A December 30, 2016 email from the Pittsburgh RO noted the Veteran's current overseas address and indicated that an overseas Veteran's hearing options letter was sent to that address on November 14, 2016, with "no response from Veteran to date."  Accordingly, the Board considers the Veteran's hearing request to be withdrawn.  

The Board granted the issue of service connection for bilateral tinnitus in its December 2015 decision.  The issue is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the service connection claims for a hip condition and bilateral hearing loss, the Veteran underwent VA examinations in January 2007, over ten years ago.  The audiologist noted that the Veteran's bilateral hearing loss did not meet the VA established level of hearing loss was and therefore not considered disabling under 38 C.F.R. § 3.385.  In October 2015, the Veteran's representative pointed out the age of the hearing loss examination and requested remand for a new one.  Given the passage of over ten years, it is reasonable to obtain a new examination to see if the threshold for consideration of hearing loss as a disability for VA purposes is now met.  

The examiner who conducted the hip examination noted that "there was no evidence of any hip pathology."  Further, he indicated that the Veteran's complained hip pain was "not located in her hips; the pain she describes is in her lower lumbar and sacroiliac area."  The Veteran's sacroiliitis with joint dysfunction is already service-connected.  The Veteran has submitted subsequent lay evidence describing her hip pain.  The January 2007 examination report is not sufficient for the Board to decide her claim.  A new examination is needed.  

Regarding the claims for initial increased ratings for a bilateral knee disability, sacroiliitis, and TMJ, the Veteran's most recent examinations were in January and February 2007, over ten years ago.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2014).  New examinations are requested.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician for her bilateral hearing loss.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral sensorineural hearing loss began during active service; or, is related to any incident of service; or, manifested within one year of separation from service.  The examiner must include the administration of the Maryland CNC speech discrimination test, as it is required by VA regulations.  An examination report that does not contain results from a Maryland CNC speech discrimination test is inadequate.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above-requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  

2.  Schedule the Veteran for an examination with an appropriate clinician for her hip condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner should provide an opinion as to: 

a.  Whether the Veteran currently has, or previously had a condition of either hip, separate from her service-connected sacroiliitis, with joint dysfunction, during the appeal period.  (The appeal period started on November 7, 2006, the date the Veteran filed her claim.)  If not, the examiner should explain this finding.  

b.  For any hip disability diagnosed, separate from her service-connected sacroiliitis, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hip condition began during active service.  

The examiner is advised that for VA purposes, a complaint of functional loss caused by pain is akin to functional loss caused by a physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above-requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  

3.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of her bilateral patellar tendonitis.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner should test the full range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why.  

The examiner must provide all findings, along with a complete rationale for any opinions provided.

4.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of her sacroiliitis with joint dysfunction.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner should test the full range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbosacral spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why.  

The examiner must provide all findings, along with a complete rationale for any opinions provided.

5.  Schedule the Veteran for appropriate VA examination(s) to determine the current severity of her service-connected left temporomandibular joint dysfunction.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner is requested to identify the pain-free range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing in the Veteran's jaw.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why.  

The examiner must provide all findings, along with a complete rationale for any opinions provided.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow applicable time for a response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



